Citation Nr: 1207507	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  96-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastrointestinal problems, other than diverticulosis coli with diarrhea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or secondary to PTSD.  

3.  Entitlement to service connection for joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or secondary to PTSD.  

4.  Entitlement to an initial disability rating greater than 50 percent for PTSD.  

5.  Entitlement to a total rating based on individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to March 1959 and from December 1990 to May 1991.  He also had service in the Navy Reserves in the 1970s and 1980s.  During this time, it appears he had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) is from July 1994 and July 1995 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before RO personnel in February 2005.  He also previously testified at December 1996 and October 1999 hearings before Veterans Law Judges (VLJs) from the Board.  

The lengthy procedural history of this case was set forth in two decisions issued by the Board in March 2011 and will not be repeated herein.  In the first March 2011 decision, the Board granted eligibility for payment of attorneys fees from past due benefits based on the grant of service connection for PTSD.  In the second decision, the Board addressed and decided sixteen claims then on appeal and remanded the four issues listed on the title page above.  Specifically, the Board denied entitlement to service connection for leishmaniasis, fatigue, memory loss, night sweats, bleeding gums, and lung/respiratory problems.  The Board granted entitlement to service connection for a skin rash, sinusitis, sleep apnea, diverticulitis coli with diarrhea, degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy, a heart disorder (coronary artery disease), an Axis I pain disorder, a depressive disorder, and an anxiety disorder as secondary to service-connected PTSD, a headache disorder, and a bilateral eye disorder.  Finally, the Board granted an effective date of October 5, 1994, for the grant of service connection for PTSD.  

Also in the March 2011 decision, the Board remanded the issue of the entitlement to TDIU.  The Board determined that since it granted service connection for ten claims then on appeal, the RO should reconsider the issue of entitlement to TDIU following the assignment of disability ratings for the service-connected disabilities.  Thereafter, the RO assigned disability ratings for the service-connected disabilities in a May 2011 decision, resulting in the assignment of a 100 percent combined disability evaluation effective since September 16, 1992.  In addition, the RO granted entitlement to Special Monthly Compensation under 38 U.S.C.A. § 1114(s).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a TDIU rating is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that in this case that the Veteran has been assigned a scheduler 100 combined disability rating effective from the date of the original claim on September 16, 1992.  The Board also notes that the Veteran was granted Special Monthly Compensation under 38 U.S.C.A. § 1114(s) for the period of June 24, 1993 to December 31, 1993 based on being assigned a 100 percent scheduler rating for the service-connected heart disability and other service-connected disability which was assigned at least a combined rating of 60 percent or greater.  Given such, the question becomes whether a TDIU rating is warranted during the appeal period outside of the period of June 24, 1993 to December 31, 1993.  If it is determined that one or more service-connected disabilities causes unemployability and additional other service-connected disabilities which combine to at least a 60 percent disability rating than the Veteran would be entitled to special monthly compensation for that time period.  Thus, the issue of entitlement to a TDIU rating is still before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pertaining to the claim of service connection for hypertension, the Board notes that in its 2011 decision, it requested an etiology opinion.  While a VA opinion was obtained in July 2011, the Board notes that the physician denied reviewing the Veteran's service medical records.  This is key in this case as the examiner stated that the Veteran's hypertension pre-existed the Veteran's service from December 1990 to May 1991.  Therefore, the condition of the Veteran's hypertension during service becomes relevant in adjudicating this claim of service connection.  The Veteran should be scheduled for an additional examination to include an opinion concerning the Veteran's claim of service connection for hypertension.

As to the claim for service connection for a gastrointestinal disability other than diverticulosis coli with diarrhea, the Veteran alleges that he had a gastrointestinal condition in 1994 following discharge from active duty service.  (See October 1999 Travel Board hearing transcript at 23.)  In particular, he states that in 1994 he had chest pain and, but after visiting a gastroenterologist, he learned that he had stomach ulcers and a hiatal hernia.  (Transcript at 24.)  When examined by VA in July 2011, he only reported a gastrointestinal condition manifested by constipation and specifically denied any problems with ulcers or a hernia.  Significantly, while the VA examiner provided an opinion stating that the gastrointestinal problems were not caused by an in-service injury, event, or illness, and were not related to service-connected PTSD, the examiner concluded that the problem with constipation was secondary to "medications for back pain, lack of exercise, diet."  

While the Veteran is service-connected for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy, the record shows that he also has a significant non-service connected cervical spine disability.  VA outpatient treatment records in 2011 indicate that he is prescribed Methcarbomol, 500 milligrams, for "muscle spasms in back."  During the course of the appeal, he has also been prescribed numerous medications.  The question becomes whether any medication taken specifically for the service-connected disability(ies) causes a chronic disability which is manifested by constipation.  

Moreover, the opinion did not specifically discussed whether the Veteran has a functional gastrointestinal disorder (excluding structural gastrointestinal disease) under 38 C.F.R. § 3.317.  In this regard, the examiner should note that for VA purposes functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.

The Board is precluded for exercising independent medical judgment in adjudicating the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, clarification on remand is required concerning the claim of service-connection for gastrointestinal problems other than diverticulosis coli with diarrhea.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id. 

Regarding the claim for joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine, the RO was directed in the March 2011 Remand directive to schedule the Veteran for a VA Persian Gulf examination to obtain a medical opinion concerning the etiology of his joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine on the basis of in-service incurrence or, in the alternative, on the basis of a secondary relationship to service-connected PTSD.  The Board noted that the Veteran had never asserted that he experienced joint pain during service, but that it began shortly thereafter.  In remanding for the VA examination, the Board stated:  

Please provide a medical statement explaining whether the Veteran's disability pattern for each separate joint is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

The Veteran underwent a VA examination in July 2011 conducted by a VA Nurse Practitioner.  It is not a VA Persian Gulf examination and contains vague and disorganized findings pertinent to the Veteran's claim on appeal.  Moreover, it does not include findings as to whether the Veteran has a "qualifying chronic disability," as that term is defined in 38 C.F.R. § 3.317, to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

As such, further examination is required prior to issuing a decision on the merits of the claim.  

As to the claim for a higher initial rating for PTSD, the RO was advised in the March 2011 Remand directive that, as a result of the Board's decision to grant an October 5, 1994 effective date for the grant of service connection for PTSD, the RO must reconsider the claim, to include consideration of the former and revised rating criteria for mental disorders.  It directed: 

Also readjudicate the higher initial rating for PTSD issue, applying the pre-November 1996 regulations for mental disorders to the medical evidence in the claims folder from October 5, 1994 to November 7, 1996.  As of November 7, 1996, the RO must apply whichever version of the rating criteria is more favorable to the Veteran.

Here, the RO issued a supplemental statement of the case in September 2011.  Therein, it provided the Veteran the former and revised criteria for rating mental disorders.  It did not readjudicate the claim, however, as directed, and appears to only have considered evidence dated April 2009 through August 2011.  There was no discussion of the previous criteria in relation to the relevant psychiatric evidence of record prior to 1996.  As previously noted, the Board cannot consider the previous regulations, without the RO doing so first, as such consideration may be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, this matter must be remanded for compliance with the terms of the Board's Remand directive.  

The claim for a TDIU rating is inextricably intertwined with the remaining issues on appeal.  The question which must be addressed is whether a TDIU rating is warranted during the appeal period outside of the period of June 24, 1993 to December 31, 1993 (the assignment of a 100 percent scheduler rating for the service-connected heart disability).  If it is determined that one or more service-connected disabilities causes unemployability and there are additional other service-connected disabilities which combine to at least a 60 percent disability rating than the Veteran would be entitled to special monthly compensation for that time period.  Thus, the issue of entitlement to a TDIU is still in appellate status.  

Accordingly, these matters are REMANDED for the following action:

1.  Arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of his current hypertension.  The Veteran is hereby advised that his failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion as to following: 

(A) Did the Veteran's pre-existing hypertension permanently increase in severity during his Persian Gulf service from December 1990 to May 1991? (The Veteran's pre-existing hypertension was originally diagnosed by a Navy Reserve examination dated in April 1979, many years prior to his Persian Gulf service).  In addressing this question, the examiner must review relevant service medical records and obtain a detailed history from the Veteran concerning his hypertension during his period of service from December 1990 to May 1991.

(B) If there was an increase in severity for his hypertension during his Persian Gulf service, was this permanent increase in severity due to the natural progression of the disability?  

(C) Whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD and other psychiatric disorders and/or any other service-connected disability chronically aggravate or worsen his current hypertension.  If and only if the examiner believes that there is chronic aggravation or worsening of the Veteran's current hypertension by his PTSD and or any other service-connected disability, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  (The examiner should note that at the time of this remand, the Veteran is service-connected for a back disability; sleep apnea; headache disorder; PTSD with secondary pain disorder, depressive disorder and anxiety disorder; skin rash; heart problems (coronary artery disease); diverticulosis, coli with diarrhea; sinusitis; and a bilateral eye condition).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

2.  Arrange for the Veteran to undergo a VA Persian Gulf examination determine the nature and etiology of his current stomach gastrointestinal problems.  The Veteran is hereby advised that his failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

Based on a physical examination and comprehensive review of the claims file, please examine and evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  The Veteran has claimed a disability pattern related to upper stomach gastrointestinal problems.  
Please provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" (50 percent or more probable) that the disability pattern or diagnosed disease for upper stomach gastrointestinal problems is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Finally, address whether it is at least as likely as not (50 percent or more probable) that any of his upper stomach gastrointestinal problems are proximately due to or permanently aggravated by his service-connected PTSD and other psychiatric disorders?  If and only if the examiner believes that there is chronic aggravation or worsening of the Veteran's current upper stomach gastrointestinal problems by his PTSD, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including X-ray studies, past injuries, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

3.  Arrange for the Veteran to undergo a VA Persian Gulf examination determine the nature and etiology of his current joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine.  The Veteran is hereby advised that his failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

Based on a physical examination and comprehensive review of the claims file, please examine and evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  The Veteran has claimed a disability pattern related to joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine.  Please examine each separate joint.  Please provide a medical statement explaining whether the Veteran's disability pattern for each separate joint is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern for each separate joint is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" (50 percent or more probable) that the disability pattern or diagnosed disease for joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

Finally, address whether it is at least as likely as not (50 percent or more probable) that any of his joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine is proximately due to or permanently aggravated by his service-connected PTSD and other psychiatric disorders?  If and only if the examiner believes that there is chronic aggravation or worsening of the Veteran's current joint pain to the wrists, hips, shoulders, elbows, knees, and cervical spine, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including X-ray studies, past injuries, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

4.  Adjudicate whether a TDIU rating is warranted during the appeal period but outside of the period of June 24, 1993 to December 31, 1993 (the assignment of a 100 percent scheduler rating for the service-connected heart disability).  

5.  Readjudicate the claim for a higher initial disability rating for PTSD, applying the pre-November 1996 regulations for mental disorders to the medical evidence in the claims folder from October 5, 1994 to November 7, 1996.  As of November 7, 1996, the RO must apply whichever version of the rating criteria is more favorable to the Veteran.

6.  After ensuring compliance with these remand instructions, if any claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


